Pursuant to Ind.Appellate Rule 65(D),

                                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                         Jul 03 2012, 9:27 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

LISA M. TRAYLOR-WOLFF                              GREGORY F. ZOELLER
Public Defender                                    Attorney General of Indiana
Logansport, Indiana
                                                   IAN MCLEAN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

SCOTT D. WAMPLER, JR.,                             )
                                                   )
       Appellant-Defendant,                        )
                                                   )
              vs.                                  )      No. 09A02-1201-CR-61
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE CASS SUPERIOR COURT
                        The Honorable Richard A. Maughmer, Judge
                              Cause No. 09D02-1109-FA-14



                                          July 3, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                  STATEMENT OF THE CASE1

        Scott D. Wampler, Jr. appeals his convictions and sentence for burglary, as a Class

B felony, and criminal confinement, as a Class B felony, following an open plea.

Wampler presents four issues for review, which we consolidate and restate as:

        1.      Whether Wampler waived review of his double jeopardy claim by
                pleading guilty to the offenses.

        2.      Whether the trial court abused its discretion when it identified
                aggravators in sentencing Wampler.

        3.      Whether Wampler’s sentence is inappropriate in light of the nature
                of the offenses and his character.

        We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On August 21, 2011, Wampler was making a purchase at a gas station when he

saw the owner, Harwinder Kaur, leaving with a “bank bag.” Hearing Transcript at 17.2

Wampler followed her to her home and made a plan to take the money in the bank bag.

The following day, Wampler went to Kaur’s home and entered the garage. Wearing a ski

mask, Wampler knocked on the door that led from the garage to the house. When Kaur

answered, Wampler placed a “BB gun in her face and forced [his] way into her home” in

order to take the money from the bank bag. Id. at 18. Once inside the home, Wampler

forced Kaur to retrieve the bank bag from a closet and give him the money inside the bag.

        1
           We note that the record in this case emits an unpleasant odor consistent with that of cigarette or
pipe smoke that is apparent, offensive, and consistent. We kindly request all those who prepare and file
the briefs and record on appeal to avoid such contamination of submissions on appeal in the future.
        2
           The record on appeal contains two transcripts that are numbered separately. We will refer to
the transcript of the October 31, 2011, hearing, at which Wampler changed his plea, as the “Hearing
Transcript.” We will refer to the transcript of the sentencing hearing, held January 10, 2012, as the
“Sentencing Transcript.”
                                                     2
Wampler taped the hands and feet of Kaur and her visiting mother-in-law and then left

the home.

       On September 2, 2011, the State charged Wampler with burglary resulting in

bodily injury, as a Class A felony; robbery resulting in bodily injury, as a Class B felony;

and criminal confinement, as a Class B felony.          At a hearing on October 31 on

Wampler’s motion to suppress evidence, Wampler, by counsel, announced that he wished

to plead guilty to two Class B felonies. Following a colloquy among the State, defense

counsel, and the court, the court recessed to allow the State to add a fourth count charging

burglary, as a Class B felony. When the hearing reconvened, Wampler pleaded guilty to

criminal confinement and the new burglary count, both as Class B felonies. The trial

court subsequently accepted the plea.

       At the sentencing hearing on January 10, 2012, the trial court sentenced Wampler

to twenty years on each count to which Wampler had pleaded guilty, to be served

consecutively, and the court granted the State’s motion to dismiss Counts 1 and 2.

Wampler now appeals.

                            DISCUSSION AND DECISION

                    Issue One: Waiver of Double Jeopardy Claim

       Wampler first contends that his convictions for burglary and criminal

confinement, as Class B felonies, violate common law double jeopardy principles. The

State counters that, even if such an error were committed, Wampler waived review

because he invited the error by pleading guilty. We agree with the State.




                                             3
      A party may not invite error and later argue that the error supports reversal,

because error invited by the complaining party is not reversible error. Booher v. State,

773 N.E.2d 814, 822 (Ind. 2002). As such, invited errors are not subject to appellate

review. Gamble v. State, 831 N.E.2d 178, 184 (Ind. Ct. App. 2005), trans. denied. And

defendants “who plead guilty to achieve favorable outcomes give up a plethora of

substantive claims and procedural rights, such as challenges to convictions that would

otherwise constitute double jeopardy.” McElroy v. State, 864 N.E.2d 392, 396 (Ind. Ct.

App. 2007) (internal quotation marks and citation omitted), trans. denied.

      Here, the State charged Wampler with burglary resulting in bodily injury, as a

Class A felony; robbery resulting in bodily injury, as a Class B felony; and criminal

confinement, as a Class B felony. Wampler concedes that he pleaded guilty to Class B

felony burglary and Class B felony criminal confinement but denies that there was a plea

agreement. As such, he contends, he did not waive review of his double jeopardy claim.

      But a review of the Hearing Transcript showing Wampler’s change of plea shows

cooperation between Wampler and the State. Specifically, when Wampler announced

that he wished to change his plea to guilty to two Class B felony charges, the following

colloquy ensued:

      [Defense]:    Judge, we have a change of [plea]. Mr. Wampler wants to
                    plead guilty to the lesser included offense[.]

      [State]:      That would be Count 2 [robbery, as a Class B felony] and
                    Count 3 [criminal confinement, as a Class B felony].

      [Defense]:    I thought it was [the] lesser included Burglary, Count 1 and
                    then Count 3, Criminal Confinement.



                                            4
[State]:     No, we’ll just do Count 2 and Count 3 that way I don’t have
             to deal with a lesser included offense.

Court:       Don’t have to deal with what?

[State]:     A lesser included offense, Judge.

Court:       Well, let me talk about Count 2 and Count 3. That’s the
             robbery and criminal confinement?

[Defense]:   Yes.

Court:       Okay and I got sidetracked[.]

[State]:     My intent is for him to—if he is choosing to plead guilty to
             two B felonies it is my intent to allow him to plead to two B
             felonies that will have the potential of stacking—consecutive.

Court:       I didn’t hear everything you said. I was looking at some of
             the instructions you had given me and I looked specifically at
             the case of Meriweather that talked about the BB [gun] and
             that got me into a discussion about whether or not robbery
             resulting in bodily injury and criminal confinement are one
             and the same offense. And they are unless double jeopardy
             does not prohibit conviction of confinement or robbery when
             the facts indicate that the confinement was more extensive
             than necessary to commit the robbery or in the alternative,
             you’ve obviously got to have facts that are separate and
             apart—two separate acts.

[State]:     Well, I wonder if burglary—the reason I was concerned about
             the burglary is because it was a lesser included offense and
             I’m not sure the court will—does the court wish me to
             produce a new charging instrument with a B felony burglary?
             Should I just do that?

Court:       I think that would be the cleanest way if this is the way you
             are going to do it. So you are going to do a burglary and
             what?

[State]:     And a criminal confinement.




                                    5
       Court:        Okay and those are clearly are [sic] different offenses. You
                     [have] still though got to deal with getting over the hurdle o[f]
                     they are going to admit the BB [g]un was a deadly weapon.

       [State]:      Yes. That’s part of the factual.

       Court:        If we are going to do this then we need to go make the
                     charging information. We need to get this done now or we
                     need to go ahead and have the suppression hearing now,
                     whatever you want to do, counsel.

       [State]:      I’ll do the charging information if the Court will allow me to
                     do it.

       Court:        Absolutely, I’ll allow you to do it. Let’s take a recess then.

                                           ***

       Court:        We are back on the record in the State versus Scott Wampler.
                     First, I have pending a question with counsel, do you wish
                     that I redo or rather re-advise the defendant as it relates to
                     Counts 1, 2 & 3 by way of the amended information filed 31
                     October?

       [Defense]:    No.

       Court:        Okay. Ms. Swaim [for the State]?

       [State]:      No.

       Court:        Okay, Scott, it is my understanding then based upon the
                     representations made that you desire to enter a plea in
                     Count[s] 3 and 4 that are presently pending against you, is
                     that correct?

       Defendant:    Yes, sir.

Hearing Transcript at 3-6. Following that exchange, the trial court entered guilty pleas to

Count 3, Class B felony criminal confinement, and the newly filed Count 4, Class B

felony burglary. On November 2, the trial court cancelled the jury trial date, and at

sentencing on January 10, 2012, the State moved to dismiss Counts 1 and 2.
                                             6
       In sum, Wampler asked to plead guilty to two B felonies. To accomplish that, and

the State’s stated goal that Wampler’s sentences be subject to “stacking,” the State was

required to amend the information to charge Class B felony burglary, which the State did

during a short recess. Id. at 4. The State then moved to dismiss the remaining charges at

the sentencing hearing. All of that conduct and the colloquy quoted above show that

Wampler and the State worked in cooperation in order to allow him to plead guilty to the

two Class B felonies of which he was ultimately convicted. Such cooperation is the

nature of an agreement. That the same was not memorialized in writing here is of no

moment. A bargain was struck for a quid pro quo, the agreement was executed, and

Wampler received the benefit of the bargain.

       The record shows that Wampler and the State agreed to the convictions for which

he would plead guilty, and the State dismissed the remaining charges. As such, Wampler

invited the error, if any, when Wampler pleaded guilty to the two Class B felony charges.

See Gamble, 831 N.E.2d at 184. Therefore, he waived review of his common law double

jeopardy claim. See id.

                                 Issue Two: Aggravators

       Wampler next contends that the trial court abused its discretion when it sentenced

him. Sentencing decisions rest within the sound discretion of the trial court and are

reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482,

490 (Ind. 2007), clarified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). An

abuse of discretion occurs if the decision is clearly against the logic and effect of the facts




                                              7
and circumstances before the court, or the reasonable, probable, and actual deductions to

be drawn therefrom. Id.

              One way in which a trial court may abuse its discretion is failing to
       enter a sentencing statement at all. Other examples include entering a
       sentencing statement that explains reasons for imposing a sentence—
       including a finding of aggravating and mitigating factors if any—but the
       record does not support the reasons, or the sentencing statement omits
       reasons that are clearly supported by the record and advanced for
       consideration, or the reasons given are improper as a matter of law. . . .

              [However, b]ecause the trial court no longer has any obligation to
       “weigh” aggravating and mitigating factors against each other when
       imposing a sentence, . . . a trial court can not now be said to have abused its
       discretion in failing to “properly weigh” such factors.

Id. at 490-91.

       Wampler first contends that the trial court abused its discretion when it imputed a

benefit to him from his guilty plea. Specifically, Wampler argues that, because there was

no plea agreement, any benefit from his plea cannot be imputed to him for purposes of

sentencing. We cannot agree.

       Following argument by counsel, the trial court made a “couple of statements” to

Wampler before “get[ting] into mitigating and aggravating circumstances.” Id. at 85. In

one of those statements the trial court told Wampler he was getting a “good deal” by

pleading guilty to two B felonies because the sentence exposure for an A felony was

higher. The court also said that it believed Wampler to be “genuine,” referring to the

evidence he had offered showing his newly found faith and desire to do right. Id. at 86.

       But when the trial court subsequently identified the aggravators it would consider,

it did not include anything about the guilty plea or any benefit from the same that

Wampler enjoyed. In other words, the record does not show that the trial court identified
                                             8
Wampler’s guilty plea as an aggravating or mitigating circumstance. As such, Wampler

has not shown that the trial court abused its discretion when it mentioned the benefit of

his guilty plea at his sentencing hearing.

       Wampler next contends that the trial court abused its discretion when it identified

as an aggravator his use of a firearm in a prior crime, a charge which had been dismissed.

Our supreme court has described when and how a defendant’s arrest record may be used

in sentencing:

       A long line of cases from this Court holds that allegations of prior criminal
       activity need not be reduced to conviction before they may be properly
       considered as aggravating circumstances by a sentencing court. Creasy v.
       State (1988), Ind., 518 N.E.2d 785 (one pending charge, four arrests);
       Dillon v. State (1986), Ind., 492 N.E.2d 661 (pending felony charges);
       McNew v. State (1979), 271 Ind. 214, 391 N.E.2d 607 (long record of
       arrests). The court must, however, place this type of information in the
       proper context when considering it and determining its relative weight. A
       record of arrests cannot be considered as an aggravator under I.C. 35-38-1-
       7(b)(2) [repealed, similar provision at I.C. 35-38-1-7.1(a)(2)] because it
       does not reveal to the sentencing court that the defendant has engaged in the
       kind of behavior which the legislature identified as an aggravator in that
       subsection. I.C. 35-38-1-7(d) [repealed, similar provision at I.C. 35-38-1-
       7.1(c)], however, gives a sentencing court the flexibility to consider any
       factor which reflects on the defendant’s character, good or bad, in addition
       to those expressly set out in the rest of the statute when determining the
       appropriate sentence to impose on that defendant. It is in this category that
       a record of arrests is properly considered. While a record of arrests does
       not establish the historical fact of prior criminal behavior, such a record
       does reveal to the court that subsequent antisocial behavior on the part of
       the defendant has not been deterred even after having been subject to the
       police authority of the State and made aware of its oversight of the
       activities of its citizens. This information is relevant to the court’s
       assessment of the defendant’s character and the risk that he will commit
       another crime and is therefore properly considered by a court in
       determining sentence. I.C. 35-38-1-7(a)(1) and (a)(3)(B) [repealed, similar
       provisions at I.C. 35-38-1-7.1(b)(8), (c)]. See also Willoughby v. State
       (1990), 552 N.E.2d 462, 471 (DeBruler, J., concurring and dissenting);
       Chamness v. State (1983), Ind., 447 N.E.2d 1086, 1088 (De[B]ruler, J.,
       concurring in result).
                                             9
Tunstill v. State, 568 N.E.2d 539, 544-45 (Ind. 1991).

       Wampler concedes that he was charged in 2003 with dangerous possession of a

firearm, but he argues that that charge should not have been considered in determining

his sentence in the present case because the charge had been dismissed.              Absent

additional evidence to show commission of a crime, Wampler would be correct if his

criminal history consisted merely of that charge. But Wampler has an extensive criminal

history dating back to a juvenile delinquency adjudication at age twelve. Specifically, he

had seven juvenile delinquency adjudications, for crimes such as burglary, theft, criminal

mischief, intimidation, and underage drinking. And he had three convictions as an adult,

two for burglary and one for misdemeanor battery resulting in bodily injury, with two

probation violations and two additional probation violation petitions pending at the time

of sentencing in the instant case. Under Tunstill and Indiana Code Section 35-38-1-7.1,

the trial court could consider Wampler’s arrest for dangerous possession of a firearm

when sentencing him as indicative of (1) “subsequent antisocial behavior [that was] not

deterred even after having been subject to the police authority of the State and made

aware of its oversight of the activities of its citizens[,]” (2) Wampler’s character, and (3)

the risk that he might commit another crime. Id. at 545.

       Moreover, the trial court found several aggravators besides Wampler’s prior

firearm charge, namely, the harm, loss, or damage suffered by the victim was

significantly greater than the elements necessary to prove the offense; the offense was the

result of stalking and premeditation; Wampler’s test scores showed him to be at an

extremely high risk for re-offending; Wampler had previously been given “every possible
                                             10
sentence alternative. . . since age eleven. And [he] messed them all up[,]” Sentencing

Transcript at 88; Wampler’s untreated addiction; his criminal history; and the fact that the

offense was committed while he was on probation and in-home detention. Viewed

together with the other identified aggravators, the trial court did not err in considering

Wampler’s previously dismissed weapons charge when it sentenced him.

                           Issue Three: Appellate Rule 7(B)

       Finally, Wampler contends that his sentence is inappropriate in light of the nature

of the offenses and his character. Although a trial court may have acted within its lawful

discretion in determining a sentence, Article VII, Sections 4 and 6 of the Indiana

Constitution “authorize[] independent appellate review and revision of a sentence

imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007)

(alteration original). This appellate authority is implemented through Indiana Appellate

Rule 7(B). Id. Revision of a sentence under Appellate Rule 7(B) requires the appellant

to demonstrate that her sentence is inappropriate in light of the nature of her offense and

her character. See Ind. Appellate Rule 7(B); Rutherford v. State, 866 N.E.2d 867, 873

(Ind. Ct. App. 2007). We assess the trial court’s recognition or non-recognition of

aggravators and mitigators as an initial guide to determining whether the sentence

imposed was inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

However, “a defendant must persuade the appellate court that his or her sentence has met

th[e] inappropriateness standard of review.”      Roush, 875 N.E.2d at 812 (alteration

original).




                                            11
       Moreover, “sentencing is principally a discretionary function in which the trial

court’s judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d

1219, 1222 (Ind. 2008). Indiana’s flexible sentencing scheme allows trial courts to tailor

an appropriate sentence to the circumstances presented. See id. at 1224. The principal

role of appellate review is to attempt to “leaven the outliers.” Id. at 1225. Whether we

regard a sentence as inappropriate at the end of the day turns on “our sense of the

culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other facts that come to light in a given case.” Id. at 1224.

       Wampler has not shown that his sentence is inappropriate in light of the nature of

the offenses. Significantly, Wampler followed the victim to her home, noted its location,

and made a plan to return to steal the bank bag money. Even if the offenses did not

require much time to commit, as he claims, his stalking and premeditation exacerbate the

seriousness of the offenses and go beyond the elements necessary for conviction.

Moreover, Wampler put Kaur and her mother-in-law, a visitor from India, in great fear by

using a weapon to commit the offenses and by binding them before he left Kaur’s home.

       Nor has Wampler shown that the sentence is inappropriate in light of his character.

Although Wampler had shown an apparently sincere change of heart by the time of

sentencing, the facts of the offenses remain. Wampler has a lengthy criminal history,

including seven juvenile delinquency adjudications and four adult convictions.3 Wampler

had been offered “every possible sentence alternative . . . since [he was] age eleven[,]”

but he had failed at all, had had probation and other sentencing alternatives revoked, and


       3
           Wampler’s adult convictions arise from charges for three felonies and one misdemeanor, but
the record does not show whether he was convicted of those offenses as charged.
                                                 12
had committed the instant offenses while on probation and in-home detention. Moreover,

he had committed the offenses to get money for drugs, but his addiction remained

untreated. And although Wampler had a very unfortunate childhood with very little or no

appropriate parental or family guidance, he had had opportunities through juvenile and

adult sentencing to realize the errors of his ways and correct his behavior. He chose not

to do so. His remorse at this point, while appropriate and commendable, along with his

youth and guilty plea do not outweigh the other aspects of his character. We cannot say

that his sentence is inappropriate in light of his character.

       Affirmed.

RILEY, J., and DARDEN, J., concur.




                                              13